Motion by appellant to stay the proceedings on decree appealed from, until the decision shall be made upon the appeal. Order directing motion to be denied with $12 costs, in case the respondent shall, within twenty days, file with the register a bond to the appellant in the penalty of $700, with two sufficient sureties, conditioned to refund to appellant the amount of costs which be collected on the execution in case the decree shall be reversed as to the costs, with interest. But if the respondent fails to file such bond, then if the appellant, within thirty days after the time for giving such bond has expired, shall execute and file with the register a bond to the respondent-in the penalty of $700 conditioned that if the appellant shall fail to prosecute his appeal, or if the same shall be dismissed or discontinued, or if the decree appealed from, or any part thereof, shall be .affirmed, then that the appellant will pay the amount directed to be paid by such decree, or the part thereof as to which it shall be affirmed, and all damages awarded, &c., then all proceedings to be stayed. In that event,or in caes the appellant shall not give such bond, he is to pay to the respondent twelve dollars for his costs of .apposing this application.